Citation Nr: 0909225	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-00 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled America Veterans


COUNSEL FOR THE BOARD

K. M. Schaefer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1961 to 
October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In his January 2004 substantive appeal (VA Form 9), the 
Veteran requested a personal hearing before a Veterans Law 
Judge, sitting at the RO.  In October 2006, he withdrew his 
request for a hearing.  As no further communication from the 
Veteran with regard to a hearing has been received, the Board 
considers his request for a hearing to remain withdrawn.  See 
38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2008).

In response to an opinion from a Veterans Health 
Administration (VHA) orthopedist that was requested by the 
Board, the Veteran submitted additional evidence consisting 
of copies of documents already of record, but also a new 
opinion by Dr. RBT.  See 38 C.F.R. § 20.1304 (2008).  The 
Veteran waived agency of original jurisdiction (AOJ) 
consideration of this evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.


FINDING OF FACT

A low back disorder was not present in service, manifested 
within one year of the Veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in January 2002, 
prior to the initial unfavorable AOJ decision issued in April 
2002.  An additional letter was sent in September 2003.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in April 2002 informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  Additionally, in June 2006, the 
Veteran was provided notice as to disability ratings and 
effective dates.  The Board acknowledges the defective timing 
of this notice, but finds no prejudice to the Veteran as a 
result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the Veteran's 
service connection claim, any questions as to the assignment 
of a disability rating and effective date are rendered moot.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under the VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of October 2004 and September 2007 VA examinations 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claim. 

The Board notes that an April 2002 letter written by the 
Veteran reflects that he was under the impression that his 
service records had been destroyed in the fire at the St. 
Louis records repository in 1973.  However, the claims file 
contains several volumes of service treatment records.  Thus, 
the Board sees no reason to suspect that the Veteran's in-
service treatment records are incomplete and determines that 
further efforts to identify and locate possible copies of the 
Veteran's service treatment records would only serve to 
unnecessarily delay the Board's decision with no benefit to 
the Veteran.  See Bernard; see also Sabonis v. Brown, 6 Vet. 
App. 426,430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  

Additionally, the Board, finding the nexus opinions of record 
inadequate, requested an independent opinion from a Veterans' 
Health Administration (VHA) orthopedist as to the etiology 
the Veteran's low back disorder.  See 38 U.S.C.A. § 7109 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.901(d) (2008).  The 
opinion was supplied in August 2008, and the Veteran 
submitted additional evidence in response.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of the claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  
38 C.F.R. § 3.303(d).  Direct service connection may be 
granted for disease or disability diagnosed in service; or, 
if diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Service treatment records reveal complaints of low back pain.  
Specifically, a May 1963 treatment record reflects that the 
Veteran complained of low back pain, for which a bed board 
was prescribed.  The Veteran continued to complain of back 
pain in June 1963, and a diagnosis of mild chronic back 
strain was noted.  A bed board and exercises were prescribed.  
Service treatment records indicate that one day later, the 
Veteran was doing better and he was continued on a home 
program.  Remaining service treatment records are silent for 
complaint, finding, or treatment for the low back, and at his 
August 1964 service separation examination, the Veteran 
reported that he did not have any bone or joint abnormality.  
The clinical examination at that time indicates that the 
spine and musculoskeletal system were normal.  

Post-service medical records demonstrate that the Veteran 
meets the criterion of a current disability.  Diagnoses 
reported include failed low back syndrome, degenerative disc 
disease, spondylolisthesis at L4-L5, spondylosis and lumbar 
instability.  The most recent imaging studies, X-rays taken 
as part of a February 2007 VA examination, showed grade I 
anterolisthesis at L4-5 with moderate disc space narrowing 
and vacuum phenomena and degenerative changes at L5-S1.  
Accordingly, the Board finds that the Veteran has a current 
diagnosis of a low back disorder.

Thus, the case turns on whether the Veteran's current back 
disorder is etiologically related to his in-service back 
complaints.  First, the Board notes that the record does not 
reflect that the Veteran was diagnosed with arthritis of the 
back within one year of his discharge of service.  
Consequently, there is no presumption of service connection 
for a low back disorder warranted in this case. 

With regard to direct service connection, there are 
conflicting etiological opinions of record.  The Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

Initially, the Board observes that the Veteran was afforded a 
VA examination in October 2004, but this examiner did not 
provide an opinion as to etiology.  Therefore, the findings 
of this examination will not be discussed in detail. 

The Veteran has submitted two letters from Dr. HDB.  An 
August 2005 letter opines that the original injuries that 
started the degeneration of the lumbar spine occurred in 
military service, and an April 2007 letter states that he had 
treated the Veteran for 18 years and referred him for 
specialized care for multiple complaints, including 
degenerative disc disease and back pain.  Indicating that he 
had reviewed the Veteran's service treatment records, Dr. HDB 
opined that the Veteran's neck and back pain were a result of 
trauma and injuries received while on active duty military 
service.  However, Dr. HDB does not provide a rationale for 
his opinion.  Further, Dr. HDB is a primary care physician 
without apparent expertise in disorders of the spine, and he 
only began treating the Veteran 25 years after the Veteran 
left service.  Thus, the Board affords the opinion no 
probative weight.
 
In contrast, the February 2007 VA examiner, reviewed the 
claims file and noted that the first complaints or treatment 
for back pain occurred in 1999 or 2000, approximately 35 
years after service.  He also observed that the two 
complaints of back pain in service were nonfocal, and that 
contemporaneous examinations were relatively normal.  
Therefore, he opined that, based on a review of the service 
medical records, the problems the Veteran is currently 
experiencing are not caused by, or a result of, the two 
episodes of back pain that he had while in military service.  
However, the Board observes that the VA examiner's statement 
that the first treatment occurred in 1999 or 2000 is 
erroneous.  Treatment records in the claims file show the 
first treatment for the Veteran's back disorder occurred in 
June 1981.  As the February 2007 VA examiner's opinion is 
based upon incorrect knowledge of the facts, the Board also 
affords this opinion no probative weight.

In light of having no competent and probative evidence 
addressing the question of a relationship between the 
Veteran's current back disorder and his military service, the 
Board requested an opinion from a VHA orthopedist.  This 
opinion was received in August 2008.  The examiner reviewed 
the entire claims folder, to include the Veteran's service 
treatment records.  With regard to the in-service back 
complaints, the orthopedist observed that the Veteran's back 
problems were the result of a sloping mattress and poor 
posture, which were corrected with a bed board and physical 
therapy, rather than in-service injury.  He then noted that 
the first documented treatment post-service was in 1981.  
Further, the examiner found it significant that the September 
2007 VA examiner found positive Waddell's signs, which the 
Board notes are signs of non-physiological causes of pain.  
Finally, the examiner made the observation that the Veteran 
is a tall person with poor posture and that he may have been 
predisposed to back disorders with or without military 
service.  Based on these observations, the orthopedist opined 
that it is less likely than not that any of the Veteran's 
currently diagnosed chronic acquired low back disorder had 
its clinical onset in service.  As the orthopedist reviewed 
the entire record and provided an explanation as to factors 
that supported his conclusion, the Board affords this opinion 
great probative weight.

In response to this opinion, the Veteran submitted a 
statement from Dr. RBT, whom the Veteran has been seeing 
since 2002.  Dr. RBT's correspondence reflects that he is on 
staff at a pain clinic.  Dr. RBT opined that the Veteran's 
current low back disorder is related to his military service.  
He based this opinion on a review of the Veteran's VA records 
and knowledge gained from treating many patients with similar 
disorders.  However, Dr. RBT did not provide a rationale for 
this opinion based in the Veteran's specific medical history.  
He did not indicate a complete knowledge of the Veteran's in-
service complaints or his post-service medical treatment.  
Moreover, he did not state what in the Veteran's military 
service caused the current back disorder.  Accordingly, the 
Board affords this opinion no probative weight as well. 

Finally, in January 2009, the Veteran submitted a letter from 
his neurosurgeon, Dr. MS.  Dr. MS stated that he reviewed VA 
treatment records provided to him by the Veteran that clearly 
document his back disorder existing "then."  He, therefore, 
opined that with a reasonable degree of medical certainty, 
the Veteran's ongoing back disorder was related to the 
original problem and should be considered service-connected.  

The Board again finds his opinion to be not probative of the 
claim.  Dr. MS does not indicate what VA treatment records he 
reviewed or provide detail so that the Board may determine 
what he means by "then."  Further, the opinion does not 
describe to what "original problem" he was relating the 
Veteran's back disorder.  Thus, the Board determines that the 
statement is too vague for the Board to ascertain the 
rationale for Dr. MS opinion or the facts upon which it was 
based.  Therefore, the Board affords the opinion no probative 
weight.

Consequently, the only competent and probative medical 
opinion of record is against a relationship between the 
Veteran's current back disorder and his military service.  
The Board acknowledges the statements of the Veteran 
addressing the etiology of his disorders and post-service 
symptomatology, as well as the statements of his former 
spouse and a friend, PD.  Laypersons are competent to speak 
to symptomology when the symptoms are readily observable, but 
they are not competent to offer evidence as to diagnosis and 
causation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Initially, the Board notes that the statement of PD is a 
third-party account of the Veteran's in-service experiences 
and post-service symptoms and treatment.  The statement is 
undated, but was first received in August 2005.  PD says in 
the statement that she met the Veteran 27 years prior, which 
would have been 1978, approximately 14 years after the 
Veteran's discharge from service.  Thus, although PD can 
offer her own observations as to the Veteran's symptoms since 
that time; the statement has no probative value with regard 
to the Veteran's in-service symptoms and his symptoms prior 
to 1978, which are the focus of the discussion below. 

The Veteran and his former spouse have both reported that his 
back was treated by Dr. TS during their marriage, which began 
in 1965 and ended in 1978.  However, the Veteran has also 
reported that records from Dr. TS have been destroyed and are 
unavailable.  Still, the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence, but must consider the 
credibility of the lay evidence in and of itself.  Buchanan 
v. Nicholson, 451 F3d. 1331 (2006).  Thus, these lay 
statements are competent evidence that the Veteran 
experienced symptoms such as low back pain, but they are not 
competent to establish that the Veteran's symptoms were due 
to a low back disorder incurred in service.  The Board 
observes that pain alone is not a disability and without a 
diagnosed or identifiable underlying malady or condition, 
cannot be service-connected.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

Medical evidence shows that the Veteran sought treatment for 
lower back pain in June 1981 and indicated that he had been 
experiencing back pain for 18 years.  
A letter from Dr. ELM, dated in January 2004, states that the 
treatment included an X-ray that showed degenerative disc 
disease of the lumbosacral spine; however, the X-ray itself 
is not associated with the claims file.  The next records 
showing complaints of low back pain are dated in 1995 when 
the Veteran was seen twice by Dr. HDB in April for low back 
pain and spasm and requested a refill on medication for his 
back in July.  These records indicate that Dr. HDB determined 
that an MRI was needed, but the medical evidence does not 
include results from an MRI at that time or show that such 
test was ever ordered.  No diagnosis of a low back disorder 
was assigned at that time. 

Dr. HDB then treated the Veteran's cervical spine from July 
2000 to November 2000, but the next mention of the low back 
is not until January 2002 when an MRI was performed, 
revealing degenerative changes.  The Veteran also sought 
chiropractic care at that time.  (A November 2000 
chiropractic record states that the areas of pain were the 
neck and lower back; however, the words "lower back" are in 
handwriting that is not consistent with the rest of the 
record and appear to have been added after the fact.  
Further, the contemporaneous typewritten chiropractic records 
do not mention the lower back.  Thus, the Board questions the 
authenticity of the reference to lower back pain in this 
record.)  Thereafter, the Veteran underwent surgery on his 
lower back.

Based on the above analysis, even though the Veteran may have 
complained of pain in his lower back in the years immediately 
following service, the Board finds that the medical evidence 
does not support a conclusion that these complaints were 
constant or that the Veteran had continuous symptoms from the 
time of his discharge in October 1964 of a low back disorder 
that was incurred in service.  Additionally, the Board refers 
to the VHA orthopedist's note that the Veteran may have been 
predisposed to back pain as a result of his height and 
posture, regardless of military service.  Accordingly, the 
Board determines that service connection on a direct basis is 
not warranted. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a low back disorder.  Therefore, his claim 
must be denied.


ORDER

Service connection for a low back disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


